DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 1/4/21 has been received and considered.  In the response, Applicant did not amend, cancel or add any claims.  Therefore, claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 10, 12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (pub. no. 20090221365) in view of Ikenaga (pub. no. 20130198334).
Regarding claim 1, Levy discloses a method including: (a) receiving a wager through a wager input device, the wager being placed on a game to be conducted through a video gaming system (“FIG. 5 is a flowchart showing an overall process for registering, setting up games, and automatically verifying results”, [0144]; In step 114, it is determined whether the player wants to play for cash or points. If the player wants to play for cash, the player deposits money into an account (steps 116, 118)”, [0146]); 

and (d) when the result of the game identified by the evaluation of the received game video signal is a winning result for the wager, resolving the wager by making an award of value for the wager (“Every game offered on the site has its own dedicated lobby that displays all users who are currently online on the website and have that specific game in their games list. The lobby displays the following user information: worldgaming.com username, site reputation, amount they like to play for, and a taunt. By clicking the challenge button, a challenge card is activated that allows the user to set the preferences for the selected game and use the challenge to the other 
It is noted that Levy does not disclose determining a game outcome by evaluating a video signal generated at a processor of the video gaming system for communication to a display device of the video gaming system to cause the display device to display a sequence of images representing the game.  Ikenaga however, teaches determining an outcome of a game by evaluating a video signal generated at a processor of the video gaming system for communication to a display device of the video gaming system to cause the display device to display a sequence of images representing the game (“The execution information obtaining unit 809 may also be configured so as to, for example, obtain execution information from an execution information storing unit 810 in response to an instruction from a user, or may be configured to obtain execution information from the execution information obtaining unit 809 of another virtual machine 104. In this case, for example, the information processing system can upload a play scene by using execution information of the same user or another user and execute 
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Levy and Ikenaga are directed to systems providing multiplayer games.   To use the virtual machine execution system with game outcome determination based image analysis of Ikenaga in Levy invention would be to substitute one known type of execution topology for another to obtain predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Levy invention to use the virtual machine execution topology with its image based outcome determination as taught by Ikenaga.  To do so would allow a large library of existing games to be used for competition thereby catering to player preference and increasing the perceived value of the system.
Regarding claim 2, the combination of Levy and Ikenaga discloses evaluating the received game video signal includes: (a) searching pixel data of a respective frame from the game video signal for a result characteristic corresponding to the result in the game; and (b) in response to detection of the result characteristic corresponding to the result in the game, producing an output indicative of the result 
Regarding claim 3, the combination of Levy and Ikenaga discloses (a) searching the pixel data of the respective frame from the game video signal for a threshold characteristic corresponding to a display graphic in which the result characteristic is displayed according to the game; and (b) when the threshold characteristic is not detected in the respective frame from the game video signal, searching pixel data for a subsequent frame from the game video signal for the threshold characteristic (Ikenaga: [0097] – [0099], [0107]).
Regarding claim 4, the combination of Levy and Ikenaga discloses searching the pixel data of the respective frame from the game video signal for the result characteristic is performed in response to the detection of the threshold characteristic in the respective frame (Ikenaga: [0097] – [0099], [0107]).
Regarding claim 5, the combination of Levy and Ikenaga discloses searching the pixel data of the respective frame from the game video signal for the result characteristic includes searching for alphanumeric characters at one or more locations in the respective frame (Ikenaga: [0097] – [0099], [0107]).
Regarding claim 6, the combination of Levy and Ikenaga discloses searching the pixel data of the respective frame from the game video signal for the result characteristic includes searching for a color at one or more locations in the respective frame (Ikenaga: [0097] – [0099], [0107]).
Regarding claim 7, the combination of Levy and Ikenaga discloses searching the pixel data of the respective frame from the game video signal for the result characteristic includes searching for one or more geometrical shapes in the respective frame
Regarding claim 8, Levy discloses the wager input device is located in a gaming device which includes a game processor, a game display screen, and a game controller interface for the game processor (“In FIG. 1, player 1 represents a player at an X-Box or PlayStation console or other type of video game console. Player 2 represents another player at an X-Box or PlayStation console or other type of video game console”, [0029]; “In step 114, it is determined whether the player wants to play for cash or points. If the player wants to play for cash, the player deposits money into an account (steps 116, 118). The player is now registered and can set up challenges with other subscribers”, [0146]).
Regarding claim 10, Levy discloses a gaming system comprising: (a) a gaming device for a video gaming system; (b) one or more video monitors operatively connected to receive a game video signal for a game in the video gaming system and conducted through the gaming device ([0029]); 

(c) a wager input device configured to receive a wager on a result in the game ([0126]);

and (e) a wager resolution system operatively connected to the image evaluation processing system and to the wager input device, the wager resolution system being configured to receive the wager and the result identified by the image evaluation processing system, and, when the result identified by the image evaluation processing system is a winning result for the wager, to resolve the wager by awarding value for the wager ([0152], [0154], [0156]).
It is noted that Levy does not disclose determining a game outcome by evaluating a video signal generated at a processor of the video gaming system for communication to a display device of the video gaming system to cause the display device to display a sequence of images 
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Levy and Ikenaga are directed to systems providing multiplayer games.   To use the virtual machine execution system with game outcome determination based image analysis of Ikenaga in Levy invention would be to substitute one known type of execution topology for another to obtain predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Levy invention to use the virtual machine execution topology with its image based outcome determination as taught by Ikenaga.  To do so would allow a large library of existing games to be used for competition thereby catering to player preference and increasing the perceived value of the system.
Regarding claim 12, Levy discloses a tournament processing device operatively connected to the image evaluation processing system, and having a separate operative connection to the gaming device or to the gaming device and one or more additional gaming devices for the video gaming system, the tournament processing device being configured to receive play requests for the game from two or more players, to produce setup control signals, and to output the setup control signals to the gaming device or to the gaming device and the one or more additional gaming devices, the setup control signals being configured to set up and initiate a match on the video gaming system between the two or more players (“The scheduled games list (SGL) is provided via a website, set up by the WorldGaming Matchmaking website 
Regarding claim 14, the combination of Levy and Ikenaga discloses the image evaluation processing system is configured to: (a) search pixel data of a respective frame from the game video signal for a result characteristic corresponding to the result in the game; and (b) in response to detection of the result characteristic corresponding to the result in the game, produce an output indicative of the result (Ikenaga: [0097] – [0099], [0107]).
Regarding claim 15, the combination of Levy and Ikenaga discloses the image evaluation processing system is configured to: (a) search the pixel data of the respective frame from the game video signal for a threshold characteristic corresponding to a display graphic in which the result characteristic is displayed according to the game; and (b) when the threshold characteristic is not detected in the respective frame from the game video signal, search pixel data for a subsequent frame from the game video signal for the threshold characteristic (Ikenaga: [0097] – [0099], [0107]).
Regarding claim 16, the combination of Levy and Ikenaga discloses the search of the pixel data of the respective frame from the game video signal for the result characteristic is performed in response to the detection of the threshold characteristic in the respective frame (Ikenaga: [0097] – [0099], [0107]).
Claims 17, 19 and 20 are directed to an article of manufacture containing code that implements the gaming system of claims 10, 12 and 14 respectively and are rejected for the same reasons as claims 10, 12 and 14 respectively.
Allowable Subject Matter
Claims 9, 11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on January 4, 2021 have been fully considered but they are not entirely persuasive.
On pages 3-5, Applicant argues that the claimed invention overcomes the prior art of record because Ikenaga fails to disclose a video game signal.  Examiner respectfully disagrees.  
In Ikenaga the checkpoint detection unit receives information from an executing virtual machine and compares a frame of data that was generated by the executing machine to predetermined conditions using image analysis to determine when the game has reached a particular state such as a lap or race completion.  Examiner interprets analyzing any frame data from the executing virtual machine as evaluating a video signal generated at a processor of the video gaming system for communication to a display device of the video gaming system to cause the display device to display a sequence of images representing the game. A frame is constructed in a computer memory by way of transmission bit by bit from a processor and to analyze such a virtual object is to analyze the signal that generated it.   The frame is also transmitted to a digital display in order for that display to show it to create the animated display.
Alternatively, Applicant is arguing an unclaimed limitation.  If Applicant is arguing that Ikenaga fails to disclose analyzing an analog video signal, such as those used by a cathode ray tube, then there is nothing in the claim that requires the signal to be analog.  In a digital display, a frame is a digital signal that would be transmitted to the display device in a serial fashion the.
On pages 6 & 7, Applicant argues that the claimed invention overcomes the prior art of record because there is no reason to combine Levy and Ikenaga.  Examiner respectfully disagrees. To swap a direct execution topology for a virtual machine topology means that the end users do not require the specific console hardware to play a particular game.  In the virtual machine topology, the consoles are emulated at the server so the user only requires a thin client.  The advantage this topology is a very large number of games can be offered despite having originally been code for a particular console such as a playstation, xbox or game cube.  The player can access the games coded for all platforms despite not possessing the specialized hardware.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715